Citation Nr: 0731793	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-12 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative joint disease (DJD), 
flatfoot, and plantar fascitis of the left foot (hereafter 
"left foot condition").  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for DJD, flatfoot, and plantar fascitis of 
the right foot (hereafter "right foot condition").   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1998 to January 
2002 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran subsequently moved and her case was 
transferred to the Lincoln, Nebraska RO.  

This case is unusual in that the veteran was recalled to 
active duty for a second period of service while her original 
claim was on appeal.  


FINDING OF FACT

The veteran's left and right foot conditions are not 
moderately severe, nor is there x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a left foot 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Codes (DC) 5010, 5284 (2007).

2.  The criteria for a higher rating for a right foot 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, DCs 5010, 
5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that she is entitled to a higher rating 
for her service-connected left and right foot conditions, 
currently evaluated as 10 percent disabling each.  Her 
disabilities are rated by analogy under DC 5010-5284, 
traumatic arthritis and other injuries of the foot.  
38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion of the affected joints is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is 
warranted where there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate disability.  A 20 percent rating is warranted for a 
moderately severe disability.  38 C.F.R. § 4.71a.  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The Board notes that the veteran has acquired flatfoot.  
However, there is no evidence that there is pain on 
manipulation of the feet to warrant application of DC 5276, 
acquired flatfoot.  DC 5277, weak feet, is not favorable to 
the veteran because 10 percent is the maximum evaluation 
available.  The veteran does not have claw feet to warrant 
application of DC 5278, acquired claw foot.  The veteran does 
not have malunion or nonunion of the tarsal or metatarsal 
bones to warrant application of DC 5283.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

The veteran underwent a VA feet examination in December 2006.  
The veteran reported bilateral foot pain, for which she took 
naprosyn twice a week.  She also wore inserts or special 
shoes to relieve her pain.  The veteran reported the same 
symptoms for each foot: pain while standing and walking, 
stiffness in the midfoot while standing, walking, and at 
rest, and fatigability while standing and walking.  She 
denied swelling, heat, redness, weakness, and lack of 
endurance.  She reported weekly flare-ups that lasted less 
than one day.  They caused her to walk and stand less.  She 
could stand for 15 to 30 minutes and walk about one quarter 
of a mile.  

Upon examination, there was no objective evidence of painful 
motion, swelling, tenderness, instability, weakness, malunion 
or nonunion of the tarsal or metatarsal bones, or abnormal 
weight bearing in either foot.  The veteran had bilateral 
flatfoot with inward bowing.  Her condition was correctable 
with manipulation, and there was no pain or spasm on 
manipulation.  She did not have malalignment of the forefeet 
or midfeet, pronation, or muscle atrophy, providing evidence 
against her claim.  

X-rays taken during the examination revealed small bilateral 
calcaneal plantar enthesophytes.  A small dorsal osteophyte 
of the right talus was visible.  The osseous structures were 
otherwise normal.  The examiner diagnosed the veteran with 
bilateral pes planus and plantar fascitis.  The examiner 
concluded that the disabilities had a moderate effect on 
exercise and sports, a mild effect on recreation, and no 
effect on chores, shopping, traveling, feeding, bathing, 
dressing, toileting, grooming, or driving.  She was 
independent in her activities of daily living.  

The examiner stated that the veteran's examination did not 
show any foot deformities.  The veteran was able to stand on 
her heels and toes without difficulty.  The examiner reviewed 
the veteran's claims file and noted that some of the 
veteran's x-rays showed DJD and others did not.  The x-rays 
taken during the December 2006 examination showed 
degenerative changes, which the examiner remarked were 
unusual for a 39 year old patient.  The examiner concluded 
that the veteran's disability was mild to moderate, and that 
she had some functional impairment during flare ups because 
she exercised less and was cautious when standing.  The 
veteran did not have limitation of motion during the 
examination.  

Overall, the Board must find that this report provides 
evidence against these claims, indicating that a higher 
evaluation is not warranted.

Aside from mentioning that the veteran had foot pain or flat 
feet, her post-service medical records are negative for 
treatment of her bilateral foot condition.  There is no x-ray 
evidence of record to show the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  In fact, there is no evidence 
that the veteran has ever had an incapacitating exacerbation 
due to her bilateral foot condition.  

While the Board has carefully reviewed the veteran's 
testimony (providing the basis for the evaluation of her feet 
to be increased following the hearing and Board remand to 10 
percent each), the Board finds that the December 2006 VA 
examination is entitled to great probative weight, and that 
it provides evidence against the veteran's claims.  None of 
the veteran's post-service medical evidence shows that her 
disability is moderately severe.  The VA examiner noted that 
she has full ranges of motion in her feet, and that she does 
not have pain on manipulation.  She is independent in her 
activities of daily living.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's bilateral foot conditions does not more closely 
approximate a 20 percent rating under either DC 5010 or 5284.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 20 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluations should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed her claim to the present supports the 
conclusion that she is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for a left foot condition and 
10 percent for a right foot condition.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the veteran of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, a VCAA letter was sent in April 2004.  As discussed 
above, the Board finds that the RO has ultimately provided 
all notice required by § 5103(a).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The April 2004 VCAA letter does not specifically ask the 
veteran to provide any evidence in her possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
However, the August 2004 VCAA follow-up letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
April 2004 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if her claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An initial disability evaluation greater than 10 percent for 
a left foot condition is denied.  

An initial disability evaluation greater than 10 percent for 
a right foot condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


